DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 and 03/13/2021 was filed after the mailing date of the Final on 09/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
Claim 16 has been amended. Claims 17 and 22 have been deleted. The following claims 16, 18-21, and 23-29 have been examined and are pending.
Acknowledgement to applicant's amendment to claim 22 has been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 112 2nd. Rejection under 35 USC 112 2nd to claim 22 is hereby withdrawn.
Response to Arguments
Applicant's amendments and arguments see pages 11-16, filed 02/17/2021 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the amended independent claim 16 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 16, 18-21, and 23-29 have been withdrawn.
Examiner’s Comments
The claims 16, 18-21, and 23-29 are now in condition for allowance.
Examiner’s Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via telephone from Mr. Dorian Cartwright (Reg. No. 53,853) on 03/20/2021. The application has been amended as follows:
Please replace claim 16:
16. (Currently Amended) A network security system comprising: 
non-transitory storage device having tangibly embodied therein instructions representing a network security application; and 
one or more processors coupled to the non-transitory storage device and operable to execute the network security application to perform a method comprising: 
collecting, by an analyzing tier of a network security system of the access point, data of Internet of Things (IoT) devices from manufacturers of the IoT devices; 
abstracting, utilizing a processor of the access point, by the analyzing tier of the network 2 of 16Atty. Dckt. No.: FOR-216 security system, profiled element baselines (PEBs) of IoT devices from the data, wherein each of the PEBs includes characteristics of a same type of IoT device; 
retrieving, by an executing tier of the network security system communicatively coupled to the analyzing tier, the PEBs from the analyzing tier of the network security system, wherein the executing tier of the network security system is configured to control network traffic of one or more IoT devices of a private network; 
generating, by the executing tier of the network security system, one or more security policies for one or more IoT devices of the same type from the PEBs; and 

retrieving, by an adapting tier of the network security system, the PEBs from the analyzing tier of the network security system, wherein the adapting tier of the network security3 of 16Atty. Dckt. No.: FOR-216 system is configured to collect local network environment information; 
generating, by the adapting tier of the network security system, modified PEBs by tailoring the PEBs to accommodate the local network environment; 
retrieving, by the executing tier of the network security system, the modified PEBs from the adapting tier of the network security system; and 
generating, by the executing tier of the network security system, the one or more security policies for the one or more IoT devices of the same type from the modified PEBs, 
wherein the analyzing tier of the network security system classifies the characteristics of the type of IoT device into rigid and discretionary classes of security roles, wherein the characteristics of rigid class are mandatory to be implemented at the adapting tier and executing tier of the network security system and the characteristics of discretionary class are optional or adaptive at adapting tier or executing tier of the network security system.

Please replace claim 23 with:
23.    (Currently Amended) The network security system of claim 16, wherein the one or more processors perform the method further comprising: 
intercepting, by the executing tier of the network security system, network traffic from/to the one or more IoT devices of the private network;
determining, by the executing tier of the network security system, when the network traffic from/to the one or more IoT devices is in compliance with the security policies; 
allowing, by the executing tier of the network security system, the network traffic when the network traffic is in compliance with the security policies; and
blocking, by the executing tier of the network security system, the network traffic when the network traffic is not in compliance with the security policies.
Please replace Abstract with:
[0067] The present invention relates to a method for managing IoT devices by a security fabric. A method is provided for managing IoT devices includes collecting, by analyzing tier, data of Internet of Things (IoT) devices from a plurality of data sources, abstracting, by analyzing tier, profiled element baselines (PEBs) of IoT devices from the data, wherein each PEB includes characteristics of IoT devices; retrieving, by executing tier, the PEBs from the analyzing tier, wherein the executing tier is configured to control network traffic of IoT devices of a private network; generating, by . 24 of 24 
Allowable Subject Matter
Claims 16, 18-21, and 23-29 are allowed.
This communication warrants No reason for allowance is needed, as the record is clear in light of the approved submission of Electronic Terminal Disclaimers on 01/14/2019, Applicant's arguments on 02/17/2021, and amendments filed on 02/17/2021, respectively. See MPEP 1302.14(1).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497